UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 14, 2016 Diadexus, Inc. (Exact name of Registrant as specified in its charter) Delaware 0-26483 94-3236309 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 349 Oyster Point Boulevard, South San Francisco, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (650)246-6400 N/A (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. After adding certain positions within the Research and Development organization and restructuring the Heart Failure program, Dr. Emilia Zychlinksy, Diadexus, Inc.’s (the “Company”) Executive Vice President and Chief Technical Officer, notified the Company on March 14, 2016, that she is resigning effective as of April 1, 2016. The Company does not intend to hire a replacement for this position at this time. She will continue in that role until the effective date of her resignation. Dr. Zychlinksy had no disputes or disagreements with the operations, policies or practices of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Diadexus, Inc. Date: March 17, 2016 By: /s/ Leone Patterson Leone Patterson Chief Financial Officer
